Citation Nr: 0007885	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-11 956A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for thrombophlebitis.

2.  Entitlement to service connection for a chronic back 
disorder.

3.  Entitlement to service connection for a chronic 
neurological disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
October 1947, and from July 1948 to May 1952.


FINDINGS OF FACT

1.  The claim for service connection for thrombophlebitis is 
not supported by cognizable evidence showing that this 
disability was present in service, or is otherwise of service 
origin.

2.  The claim for service connection for a chronic back 
disorder is not supported by cognizable evidence showing that 
this disability was present in service, or is otherwise of 
service origin.

3.  The claim for service connection for a chronic 
neurological disorder is not supported by cognizable evidence 
showing that this disability was present in service, or is 
otherwise of service origin.


CONCLUSIONS OF LAW

1.  The claim for service connection for thrombophlebitis is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (b)(1999).

2.  The claim for service connection for a chronic back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998).

3.  The claim for service connection for a chronic 
neurological disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to those issues currently before the Board of Veterans' 
Appeals (Board), the threshold question which must be 
resolved is whether the veteran's claims are well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claims which 
would "justify a belief by a fair and impartial individual 
that the claims are plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic back or neurological disabilities.  While 
in December 1951, the veteran received treatment for what was 
at that time described as "chronic" thrombotic phlebitis, as 
of the time of the veteran's service separation examination 
in May 1952, his heart and/or vascular system was within 
normal limits, as were his spine and musculoskeletal system, 
and his nervous system.

The Board observes that, at the time of a Department of 
Veterans Affairs (VA) general medical examination in July 
1952, there was no evidence of thrombophlebitis, or of 
chronic disorders of the veteran's back or nervous system.  
The earliest clinical indication of the potential presence of 
a back disorder of any kind is revealed by private medical 
records dated in March 1993, more than 40 years following the 
veteran's discharge from service, at which time there was 
noted the presence of "vertebral malalignment in the cervical 
and lumbar spine," accompanied by "possible arthritis."  
Sensory polyneuropathy of the lower extremities, to the 
extent that it might be considered a "neurological disorder," 
was first shown no earlier than January 1996, almost 24 years 
following the veteran's service separation.  

The Board notes that, on VA vascular examination in January 
1996, the veteran showed "no evidence" of thrombophlebitis, 
or of other complications of his (service-connected) varicose 
veins.  Notwithstanding the current evidence of arthritis or 
polyneuropathy, the only evidence which the veteran has 
submitted which supports a finding of a nexus to service for 
these disabilities is his own statements.  Evidence of such a 
nexus, however, cannot be provided by lay statements, because 
"lay persons are not competent to offer medical opinions."  
Grottveit, supra; see also Meyer v. Brown, 9 Vet. App. 425 
(1996); Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Grivois v. Brown, 6 Vet. App. 136 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Based upon a full review 
of the pertinent evidence of record, the Board is unable to 
conclude that the veteran currently suffers from chronic 
thrombophlebitis.  Moreover, it has yet to be demonstrated 
that the veteran's current arthritis of the spine or 
polyneuropathy of the lower extremities was present in 
service, or is otherwise of service origin.  Under such 
circumstances, the veteran's claims are not well grounded, 
and must be denied.


ORDER

Service connection for thrombophlebitis is denied.

Service connection for a chronic back disorder is denied.

Service connection for a chronic neurological disorder is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

